       Case 1:19-cv-08253-KPF Document 113 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOISEY CALDWELL,

                            Plaintiff,
                                                      19 Civ. 8253 (KPF)
                     -v.-
                                                            ORDER
OFFICER GERMAN GERONIMO,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of status letters filed by the parties on February 1,

2021. (Dkt. #111, 112). The Court will forgo the pre-motion conference and

set the briefing schedule as follows:

         •   The Court treats Plaintiff’s motion for summary judgment filed
             January 14, 2021 (Dkt. #106) as his opening submission.

         •   On or before March 10, 2021, Defendant shall file a combined
             motion and response to Plaintiff’s motion.

         •   On or before April 26, 2021, Plaintiff shall file a combined reply in
             support of his motion and response to Defendant’s motion.

         •   On or before May 10, 2021, Defendant shall file his reply in
             support of his motion.

At the time of submission, Defendant is further directed to provide to Plaintiff a

copy of all authorities cited in his moving papers.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff’s

address of record.
     Case 1:19-cv-08253-KPF Document 113 Filed 02/08/21 Page 2 of 2




    SO ORDERED.

Dated: February 8, 2021
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
